Lovins, President,
dissenting:
I respectfully dissent. I think the law in this jurisdiction relative to the controlling question in this case, is stated in the case of Summersville v. Cooper, 124 W. Va. 417, 21 S. E. 2d 669. Notwithstanding that the writer of this dissent did not agree with the Court’s opinion in the Summersville case, I am bound by the decision in that case. I think that this law should govern until this Court should be of the opinion to follow the views expressed in the dissent and overrule the case of Summersville v. Cooper, supra. This, the Court has not done. I would follow the *680decision of this Court in Summersville v. Cooper, supra, as written and not rely on the views expressed by me in the note of dissent.